IN THE UNITED STATES DISTRICT COURT FOR THE
FOR THE WESTERN DISTRICT OF NORTH CAROLINA — FILED
CHARLOTTE DIVISION f . CHARLOTTE, NC

3:18-cr-285 .
JUL 26 2019
° URT

UNITED STATES OF AMERICA ) WESTERN DISTRICT OF NC

)

)

vs. ) VERDICT FORM

)

)
DEWAN ANTONIO GARRIS )

)

 

1. As to Count One, charging the defendant with a violation of 18 U.S.C. §
922(g)(1), I find the defendant:

Guilty: Not Guilty:

  

Signed:

 

ROBERT J. CON JR.
UNITED STATES BISTRICT JUDGE

Dated: TL, & G - 4

 

 

 
